Citation Nr: 0317871	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  02-00 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether the appellant may be recognized as the veteran's 
surviving spouse for the purpose of establishing her 
eligibility for death pension benefits.



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel




INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977.  He died in February 2001.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which determined the appellant could not be recognized 
as the veteran's surviving spouse for purposes of 
establishing her eligibility for death pension benefits.

The appellant was scheduled to testify at a Travel Board 
hearing in February 2003, but she failed to report.  She has 
not asked to reschedule her hearing or explained her absence.  
So the Board deems her request for a hearing withdrawn.  
See 38 C.F.R. § 20.704(d) (2002).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
this appeal has been obtained.  

2.  The appellant and the veteran were ceremonially married 
in New York on October [redacted]
, 2000, and they resided together at 
the same address for the remainder of his lifetime.  

3.  There is no evidence of record that the appellant and the 
veteran made any attempt to enter into a valid marriage prior 
to October 2000, and they did not have any children either 
before or after their October 2000 marriage.



4.  The veteran died in February 2001.  

5.  The State of New York, where the appellant and veteran 
resided, does not recognize common-law marriages.  


CONCLUSION OF LAW

The appellant may not be recognized as the veteran's 
surviving spouse for the purpose of receiving VA death 
pension benefits.  38 U.S.C.A. §§ 101(3), 1541 (West 2002); 
38 C.F.R. §§ 3.50, 3.52, 3.54 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  This Act is applicable to all claims 
filed on or after the date of its enactment, November 9, 
2000, or filed before that date and not yet final.  This new 
law eliminates the concept of a well-grounded claim and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the claimant and 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102 and 5103.  Second, the VA has a duty to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim.  38 U.S.C.A. § 5103A.  



The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.   

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate her claim.  For example, 
the discussions in the June 2001 notice of the decision, and 
the December 2001 statement of the case informed the 
appellant of the information and evidence needed to 
substantiate the claim and complied with the VA's 
notification requirements.  Additionally, a letter dated in 
May 2003 from the Board informed the appellant of the 
enactment of the VCAA; VA's duty to notify; VA's duty to 
assist in obtaining evidence; what the evidence must show for 
entitlement; when and where to send pertinent information; 
what VA has done to assist the claim; and how to contact VA 
for additional assistance.  Specifically, the RO informed her 
that it would obtain any VA or other Federal records that she 
identified.  

Those documents listed above, especially when considered 
collectively, provided the appellant with a specific 
explanation of the type of evidence necessary to substantiate 
her claim, as well as an explanation of what evidence was to 
be provided by her and what evidence the VA would attempt to 
obtain on her behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002).  The RO also apprised the appellant of 
the applicable laws and regulations in the statement of the 
case.  And, the basic requirements for establishing 
eligibility as a surviving spouse for the receipt of death 
pension benefits have remained unchanged-despite the change 
in the law with respect to the preliminary duties to notify 
and assist.  The Board finds, then, that VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  Additionally, the RO attempted to obtain all 
relevant evidence identified by the veteran as to his 
service-connected disability.  The Board is not aware of any 
relevant evidence that has not been obtained.  

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, no further assistance 
to the appellant with the development of evidence is required 
for this claim.  

II.  Legal Analysis

For the purpose of administering veterans' benefits, the term 
"surviving spouse" of a veteran means a person of the 
opposite sex who was the spouse of the veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death and who has not remarried or (in cases not 
involving remarriage) has not since the death of the veteran, 
and after September 19, 1962, lived with another person and 
held himself or herself out openly to the public to be the 
spouse of such other person.  38 U.S.C.A. § 101(3); 38 C.F.R. 
§ 3.50.  

Where an attempted marriage of a claimant to a veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if: (a) The marriage occurred 
one year or more before the veteran died or existed for any 
period of time if a child was born of the purported marriage 
or was born to them before such marriage, and (b) The 
claimant entered into the marriage without knowledge of the 
legal impediment, and (c) The claimant cohabited with the 
veteran continuously from the date of marriage to the date of 
his or her death, and (d) No claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits other than accrued monthly benefits covering a 
period prior to the veteran's death.  38 C.F.R. § 3.52.  

Death pension may be paid to a surviving spouse who was 
married to the veteran: (1) One year prior to the veteran's 
death, or (2) For any period of time if a child was born of 
the marriage, or was born to them before the marriage, or (3) 
For Korean War veterans, if the marriage occurred before 
February 1, 1965.  38 C.F.R. § 3.54(a).  

In the present case, it is not disputed that the appellant 
married the veteran on October [redacted], 2000, only four months 
before his death in February 2001.  No evidence has been 
presented to show, nor has it ever been contended, that the 
appellant and the veteran ever had a child together.  Thus, 
although she is the veteran's legal widow, the appellant does 
not qualify to receive death pension benefits as the 
veteran's surviving spouse based upon her marriage to the 
veteran less than one year before he died.  



There remains the possibility that the appellant's 
relationship to the veteran prior to October [redacted]
, 2000 could 
be deemed to be a valid marriage for VA purposes under 
38 C.F.R. § 3.52.  However, the evidentiary requirements to 
establish this status were carefully explained to the 
appellant in the Board's May 2003 letter, and she was 
requested to submit this evidence, to which she never 
replied.  

The veteran and the appellant resided in the State of New 
York, which does not recognize common-law marriage.  The 
appellant has never said whether she was aware of this legal 
impediment.  However, on her substantive appeal (VA Form 9), 
dated in January 2002, the appellant indicated that she and 
the veteran had only been married for "eight" months; 
however, she also indicated that they lived together for four 
years.  In a previous statement in July 2001, the appellant 
specifically acknowledged that she and the veteran were not 
legally married for more than a year; however, she stated 
that she was responsible for his health decisions and other 
legal affairs.  She also noted that she was always available 
as a wife.  These statements by the appellant seem to express 
a general awareness on her part (and probably on the 
veteran's part as well) that prior to the ceremonial marriage 
on October [redacted]
, 2000, they were merely living together, but 
without any pretense of being in a marital relationship, 
legal or otherwise.  

In summary, the appellant was not married to the veteran for 
one year prior to his death; and the evidence does not show 
that her relationship with the veteran prior to October [redacted]
, 
2000, can be deemed to be a valid marriage for VA purposes.  
Accordingly, the evidence is against the claim for 
recognition as surviving spouse of the veteran.  Moreover, 
the evidence is not so evenly balanced as to create a 
reasonable doubt, and the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107(b).  There is no 
legal basis on which the appellant's claim can be granted.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The claim for recognition of the appellant as the veteran's 
surviving spouse for death pension benefits is denied.  



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

